--------------------------------------------------------------------------------

EXHIBIT 10.2
 
[logo.jpg]
  
EMPLOYMENT AGREEMENT
  
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on November 1, 2010
(the “Effective Date”) by and between Sustainable Environmental Technologies
Corporation (the “Company”) and Cynthia Glaser (“Executive”).
 
WHEREAS, Executive currently is employed by the Company; and
 
WHEREAS, the parties desire to terminate all prior agreements and understandings
regarding Executive’s employment with the Company in favor of this Agreement.
 
THERFORE, in consideration of the mutual covenants, promises, undertakings,
agreements, representations and warranties set forth in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties do hereby covenant, promise, agree, represent
and warrant as follows:
  
ARTICLE I.
 
EMPLOYMENT TERMS AND DUTIES
  
Section 1.1   Employment.  The Company hereby employs Executive as Company’s
Controller, Treasurer and Principal Accounting Officer, and Executive hereby
accepts such employment, upon the terms and subject to the conditions set forth
in this Agreement.
 
1.1.1   Termination of Prior Employment Agreements.  The Company and Executive
hereby acknowledge and agree that all prior agreements and understandings
between the Executive and the Company are hereby terminated as of the Effective
Date without liability to the other in favor of this Agreement.
  
Section 1.2   Term.  Executive’s employment under this Agreement (“Term”) shall
begin on the Effective Date and continue until terminated by Company or
Executive as provided for herein.
  
Section 1.3   Position and Duties.  Executive shall report to the CEO and the
audit committee of the Board of Directors. During the Term, Executive shall
execute all facets of the CEO’s direction for the Company. During the Term,
Executive shall (i) perform his duties to the best of her ability and in good
faith, (ii) use her best efforts to promote the interests and success of the
Company, (iii) comply fully with the Company’s policies in effect from time to
time, (iv) devote the necessary time, attention, skill and energy to the
business of the Company; provided, however, that Executive may be active in
civic and charitable activities and may manage her personal investments so long
as such activities do not materially impair with her duties to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
   
ARTICLE II.
 
COMPENSATION AND BENEFITS
 
Section 2.1    Base Salary.  Executive’s base salary hereunder shall initially
be Seventy-Six Thousand Dollars ($76,000) per year (“Base Salary”), as adjusted
annually pursuant to Section 2.2. The Base Salary shall be paid, less applicable
deductions and required withholdings, in accordance with the Company’s general
payroll policies, but in no event less frequently than in equal biweekly
installments.
   
Section 2.2    Performance Based Annual Bonus and Base Salary Increase.  For
every year during the Term Executive shall also be entitled to receive an annual
bonus and Base Salary increase based on Company annual gross revenue as stated
on Schedule 1.
 
Section 2.3    Benefits.  During the Term, Executive shall receive the employee
benefits listed on Schedule 3 attached hereto.
 
Section 2.4    Reimbursement of Business Expenses, Provision of Business
Facilities. During the Term, subject to compliance with the Company’s policies
as in effect from time to time, Executive is authorized to incur necessary and
reasonable business travel expenses and other business expenses in connection
with Executive’s duties, including, but not limited to, cellular telephone, home
office equipment and supplies, travel and entertainment. The Company will pay on
behalf of Executive (or reimburse the Executive for) all legitimate documented
business expenses in accordance with the Company’s policies as in effect from
time to time. During the Term, the Company will furnish Executive with office
facilities and support, equipment, supplies, and such other facilities and
personnel, as the Company deems necessary or appropriate for the performance of
Executive’s duties pursuant to this Agreement.
 
Section 2.5    Indemnification, Insurance and Limitation on Liability.  To be
covered under separate agreement.
 
Section 2.6    Vacation, Paid Holidays, Sick Pay and Paid Time Off.  Executive
shall be entitled to; (i)  Two (2) weeks of paid vacation and one (1) week of
paid sick leave per year during the Term, subject to such vacation carry-over
and payout policies as may be in effect from time to time, (ii) all paid
holidays in accordance with Company policies and practices in effect from time
to time, including, without limitation, New Year’s Eve, New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
the day after Thanksgiving Day, Christmas Eve and Christmas Day, and (iii) sick
pay and other paid time off in accordance with the Company’s policies for senior
executive officers in effect from time to time.
  
Section 2.7    Annual Bonus Stock Options.   For every year during the Term,
Annual bonus stock options (“Bonus Stock Options”) will be granted to Executive
pursuant to the terms of the Company’s 2010 Incentive and Non-statutory Stock
Option Plan (or similar plan then in effect) in amounts based on Company annual
gross revenue according to Schedule 2. For the Bonus Stock Options, the exercise
price will be equal to the closing price of the Company common stock on the date
of issuance, the vesting schedule will be monthly, and they will expire in ten
years from the date of grant.
  
 
1

--------------------------------------------------------------------------------

 
  
[logo.jpg]
 
ARTICLE III.
   
TERMINATION
     
Section 3.1   Termination Upon Death. This Agreement shall terminate upon
Executive’s death. In the event of Executive’s death, the Company shall pay to
his estate any amounts due hereunder as of the date of his death and shall have
no further obligations under this Agreement.
Section 3.2    Termination for Disability.
 
(a)    In the event that Executive becomes unable to perform his duties under
this Agreement due to ill health or physical or mental disability
notwithstanding reasonable accommodations made by the Company (as determined by
the Company’s Board in good faith) for a period of ninety (90) consecutive days
or for an aggregate of one hundred eighty (180) days in any twelve (12) month
period, the Company may terminate Executive’s employment under this Agreement.
During any period prior to such termination, Executive shall continue to receive
all compensation and benefits hereunder despite his inability to perform his
duties pursuant to this Agreement because of ill health or physical or mental
disability, subject to reduction for any disability benefits he receives under
any disability insurance policy or under any state disability program.
(b)    If the Company terminates Executive’s employment for disability as
provided in the foregoing clause (a), the Company shall pay Executive any
amounts due hereunder through the effective date of such termination and shall
have no further obligations under this Agreement, except that the Company shall
(i) continue to provide Executive with the same group health insurance and
disability as was in force immediately prior to such termination for a period of
two (2) years following the effective date of such termination (such health
insurance benefits to be provided separately from any rights Executive may have
under COBRA, which rights will begin after the expiration of such three year
period) and (ii) pay Executive a pro-rated portion of any annual bonus earned
for the fiscal year in which such termination occurs, such bonus to be paid
when, as and if such bonus would have been paid if Executive’s employment had
not been so terminated, No termination of this Agreement shall affect in any way
Executive’s rights under any disability insurance policy provided for
Executive’s benefit.
  
Section 3.3    Termination for Cause.
 
(a)    The Company may terminate Executive’s employment under this Agreement for
Cause (as detailed below) as provided in this Section 3.3. No termination of
Executive for Cause shall be effective unless and until at least a majority of
the Company’s Board determines at a meeting duly called and held upon at least
thirty (30) business days written notice to Executive, which notice shall set
forth the particulars of the act or omission alleged to constitute Cause, that
Executive has engaged in an act or omission which constitutes Cause. Executive
shall be permitted to be present at such meeting of the Company’s Board with
counsel. For purposes of this Agreement, the term “Cause” shall mean that
Executive has (i) engaged in willful gross misconduct related to his duties
hereunder, (ii) repeatedly failed to perform duties pursuant to this Agreement,
(iii) materially breached this Agreement, or (iv) been convicted of a felony
involving moral turpitude.
 
 
2

--------------------------------------------------------------------------------

 
  
[logo.jpg]
    
(b)    Upon the termination of Executive’s employment under this Agreement for
Cause, the Company shall pay Executive any amounts due hereunder through the
effective date of such termination and shall have no further obligations under
this Agreement.
 
Section 3.4    Termination Without Cause and Resignation for Good Reason.
 
(a)    The Company may terminate Executives employment at any time without Cause
on thirty (30) days prior written notice. In addition, Executive shall have the
right to resign at any time with Good Reason (as defined below), on thirty (30)
days written notice to the Company. As used in this Agreement, Executive shall
be deemed to have resigned for “Good Reason” if she resigns within twenty four
(24) months following: (i) a requirement by the Company that Executive relocate
to an office that is located more than thirty (30) miles from the Company’s
current office, (ii) a sale of all or substantially all of the Company’s
outstanding stock (whether by means of a stock sale, merger, consolidation or
otherwise, it; as a result of such transaction, the shareholders of the Company
prior to such transaction do not own more than 50% of the surviving company in
such transaction), (iii) a sale of all or substantially all of the Company’s
assets, or (iv) a change of control of the Company.
 
(b)    In the event that Executive is terminated without Cause or resigns for
Good Reason at any time, he shall be entitled to receive (i) any amounts due
hereunder through the effective date of such termination or resignation, (ii) a
lump sum payment representing six (6) months of Base Salary as severance pay,
plus (iii) acceleration of vesting of all Bonuses and Stock Options issued
pursuant to Section 2.2 and 2.7.
 
ARTICLE IV.
 
CONFIDENTIALITY; COMPANY PROPERTY; ASSIGNMENT OF EMPLOYEE INVENTIONS
  
Section 4.1    Confidentiality.
 
(a)    Executive acknowledges that during the Term and as a part of his
employment, and subject to the terms of the Company’s PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT, Executive will have access to Confidential Information
(as defined below) and that public disclosure of such Confidential Information
could have an adverse effect on the Company and its business. As used herein,
“Confidential Information” shall mean any material information held as
confidential by the Company, regardless of manner of documentation, that is used
in the Company’s and the Company’s affiliates’ business, including, without
limitations any and all trade secrets concerning the business and affairs of the
Company, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing and distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs, including object code and source
code, computer software and database technologies, systems, structures and
architectures, and related processes, formulae, compositions, improvements,
devices, inventions, discoveries, concepts, ideas, designs, historical financial
information, financial projections and budgets, the names and backgrounds of key
personnel, personnel training and techniques and materials. The foregoing
notwithstanding, Confidential Information shall not include: (i) information
already in Executive’s possession prior to the date of this Agreement unless
acquired or obtained from the Company or its affiliates or pursuant to a
confidentiality agreement, (ii) information obtained or that was previously
obtained by the Executive from a third person who, insofar as is known to the
Executive after reasonable inquiry, is permitted to transmit the information to
Executive by contractual, legal or fiduciary obligation to the Company or its
affiliates; or (iii) information that is, or becomes, generally available to the
public other than as a result of a direct or indirect disclosure by the
Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
[logo.jpg]
  
(b)    During the Term and subsequent to the termination of this Agreement for
any reason, Executive will hold in confidence the Confidential Information and
will not disclose the Confidential information, or any portion thereof, to any
person, except with the specific prior written consent of the Company or except
as otherwise expressly permitted by the terms of this Agreement.
 
Section 4.2   Company Property.  Executive will not remove from the Company or
the Company’s affiliates’ premises (except to the extent such removal is for
purposes of the performance of the Executive’s duties at home or while
traveling, or except as otherwise specifically authorized by the Company) any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”). Executive agrees that, as between the Company and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company. Upon termination of this Agreement by
either party, or upon the request of the Company during the Term,
 
Executive will return to the Company all of the Proprietary Items in Executive’s
possession or subject to Executive’s control, and Executive shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.
 
Section 4.3   Injunctive Relief and Additional Remedy.  Executive acknowledges
that the damage that would be suffered by the Company as a result of a breach of
the provisions of this Article IV would be irreparable and that an award of
monetary damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
the Company may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Article IV, and the Company will not be obligated to post bond or other security
in seeking such relief.
 
Section 4.4   Covenants of this Article IV are Independent
Covenants.  Executive’s covenants in Article IV are independent covenants and
the existence of any claim by Executive against the Company or any of its
affiliates under this Agreement or otherwise will not excuse Executive’s breach
of any covenant in this Article IV, If Executive’s employment pursuant to this
Agreement expires or is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate to enforce the covenants and
agreements of Executive in this Article IV.
 
 
4

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
ARTICLE V.
  
GENERAL PROVISIONS
  
Section 5.1   Representations and Warranties by Executive.  Executive represents
and warrants to the Company that the execution and delivery by Executive of this
Agreement does not, and the performance by Executive of Executive’s obligations
pursuant to this Agreement will not, with or without the giving of notice or the
passage of time, or both (i) violate any judgment, writ, injunction, or order of
any court, arbitrator, or governmental agency applicable to Executive; or (ii)
conflict with, result in the breach of any provisions of or the termination of,
or constitute a default under, any agreement to which Executive is a party or by
which Executive is or may be obligated.
 
Section 5.2   Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative, Neither the failure nor any delay by either
party in exercising any right, power, or privilege pursuant to this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege. To the maximum extent permitted by applicable
law, (i) no claim or right resulting from this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation f the claim or right
unless in writing signed by the other party; (ii) no waiver that may be given by
a party will be applicable, except in the specific instance for which it is
given; and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take additional action without notice or demand as provided
in this Agreement.
 
Section 5.3   Binding Effect; Delegation of Duties Prohibited.  This Agreement
shall inure to the benefit of and shall obligate the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Company may merge or consolidate or to which all or
substantially all of its assets may be transferred. In. the event of any merger
of the Company with any other legal entity in which the Company is not the
surviving corporation or in the event of a sale of all or substantially all of
the assets of the Company, this Agreement shall be binding upon the surviving
corporation or the purchaser of such assets and the Company shall take all
necessary steps to ensure that such successor or purchaser expressly assumes in
writing the obligations of the Company hereunder and confirms in writing to
Executive that such successor or purchaser shall honor and perform all of the
obligations of the Company hereunder (it being understood that the successor or
purchaser shall have such responsibilities and obligations even if it does not
sign such an express agreement). The duties and covenants of Executive pursuant
to this Agreement are personal and may not be delegated.
 
Section 5.4   Notices.  All notices, requests, demands Or other communications
pursuant to this Agreement shall be in writing or by telex or facsimile
transmission and shall be deemed to have been duly given (i) on the date of
service if delivered in person or by telex or facsimile machine transmission
(with the telex or facsimile confirmation of transmission receipt acting as
confirmation of service when sent, provided that telexed or telecopied notices
are also mailed by first class, certified or registered mail, postage prepaid);
or (ii) seventy-two (72) hours after mailing by first class, registered or
certified mail, postage prepaid, and properly addressed as follows:
  
 
5

--------------------------------------------------------------------------------

 
  
[logo.jpg]
   

If to Executive:
Cynthia Glaser
2318 Gardi St
Bradbury, CA 91008-1212
Telephone:   626.487.2582
    If to the Company:
SET Corp
2377 W. Foothill Blvd.
Suite #18
Upland, CA. 91786
Telephone:  435.608.1344
Facsimile:     888.608.1344

  
or at such other address as the party affected may designate in a written notice
to such other party in compliance with this Section 5.4.
    
Section 5.5   Agreement; Amendments.  This Agreement and the agreements relating
to the Options referred to herein constitute the entire agreement among the
parties with respect to (i) the employment relationship by and among the Company
and Executive, and (ii) the terms and conditions of all other relationships by
and among the Company, in any capacity, and Executive, in any capacity and
supersede all prior agreements and understandings, oral or written, among the
parties hereto with respect thereto. This Agreement may not be amended orally,
but only by an agreement in writing signed by the parties hereto.
   
Section 5.6   Governing Law.  This Agreement will be governed by the laws of the
State of California, without regard to conflicts of laws principles.
   
Section 5.7   Jurisdiction.  Any action or proceeding seeking to enforce any
provision of; or based on any right arising out of, this Agreement shall be
brought against either of the parties in the courts of the State of California,
County of San Bernardino, and each of the parties consents to the jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue. Process in any action or
proceeding referred to in the preceding sentence may be served on either party
anywhere in the world.
   
Section 5.8   Section and Article Headings; Construction. The headings of
sections and articles in this Agreement are provided for convenience only and
will not affect their construction or interpretation. All references to
“section” or “sections” and “article” or “articles” refer to the corresponding
section Or sections and article or articles of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require, unless otherwise expressly
provided, the word ‘including” does not limit the preceding words or terms. As
used in this Agreement, the term “person” shall include any individual,
corporation (including any non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, or governmental body.
   
 
6

--------------------------------------------------------------------------------

 
 
[logo.jpg]
  
Section 5.9   Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect My provision of this
Agreement determined to be invalid or unenforceable only in part will remain in
full force and effect to the extent not determined to be invalid or
unenforceable.
  
Section 5.10   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the seine agreement.
  
Section 5.11   Attorneys’ Fees and Costs.  If arty legal action is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entice contract.
 
 
 
 
 
 
 
 
[The remainder of this page has been intentionally left blank – Schedules and
Signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
Schedule 1
 
 
Annual Base Salary Increase Table
 
Annual Company Gross Revenue
$0 - $4,999,999
$5,000,000 - $9,999,999
$10,000,000 - $14,999,999
greater than $15,000,000
Permanent Increase to Base Salary*
$0
$95,000
$125,000
$175,000

 
* The annual Base Salary increases are not cumulative for a given fiscal year.
 
 


 
 
Annual Cash Bonus Table
 
Annual Company Gross Revenue
$2,000,000 - $4,999,999
$5,000,000 -$7,999,999
$8,000,000 - $10,999,999
$11,000,000 - $14,999,999
greater than $15,000,000
Cash Bonus* (% of Annual Salary in effect during the subject fiscal year)
6%
7%
9%
11%
13%

 
* The annual bonuses are not cumulative for a given fiscal year.
 
 
8

--------------------------------------------------------------------------------

 


[logo.jpg]
 
Schedule 2
 
 
Annual Bonus Stock Option Table
 
Gross Revenue
$2,000,000 - $4,999,999
$5,000,000 - $7,999,999
$8,000,000 - $10,999,999
$11,000,000 - $14,999,999
greater than $15,000,000
Stock Option Bonus*
125,000
250,000
500,000
750,000
1,000,000

 
* The Bonus Stock Options are not cumulative for a given fiscal year.
 
 
9

--------------------------------------------------------------------------------

 
[logo.jpg]
 
Schedule 3
  
Benefits
  
A monthly telecommunication allowance; which shall cover cell phones, wireless
cards, Internet, etc.
 
Such other benefits as may be made available from time to time by the Company to
other senior executives or to other employees of the Company generally,
including, without limitation, participation in a 401(k) plan, employee stock
purchase plan or other profit sharing plan as and when any such plan is adopted
by the Company.
  
 
10

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
 
[Signature Page to Employment Agreement]
 
 
IN WITNESS WHEREOF the parties have executed this Employment Agreement effective
as of the date specified in the preamble of this Agreement.
 
 

“COMPANY” “EXECUTIVE”    
Sustainable Environmental Technologies Corporation
a California corporation
      By:     /s/ Bob Glaser                                                
/s/ Cynthia Glaser                                                     
           Bob Glaser Cynthia Glaser Its:     Chief Executive Officer      

 
 
 
 
 
11

--------------------------------------------------------------------------------